DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 03/15/20 in response to the non-final Office Action mailed 12/16/20.
Status of Claims
2)	Claims 19-23 and 25 have been amended via the amendment filed 03/15/21.
Claims 19-28 are pending and are under examination.
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
5)	The objection to claims 19-28 made in paragraph 10 of the Office Action mailed 12/16/20 is withdrawn in light of Applicants’ amendment to the claims.
Objection(s) Maintained
6)	The objection to claim 24 and the specification made in paragraph 7 of the Office Action mailed 03/15/21 is maintained. Claim 24 is not afforded the effective filing date of the prior applications as there is no descriptive support therein for the identified limitations and the scope of claim 24. 
	With regard to the limitations claim 24, which depends from the amended claim 20, “at least one of the one or more meningococcal protein immunogens is adsorbed to an aluminium salt adjuvant”, Applicants refer to original claim 10 and state that claim 10 describes adsorbed meningococcal immunogens. Applicants further state that the experiment described at pages 21, line 15 to page 23 and at line 5 of the specification dated June 30, 2020 provide for the 12C1/D7 antibody in contact with BEXSEROTM vaccine product (page 21, lines 20-24).  Applicants point to the explanation at lines 15-19 of page 21 the specification and assert that BEXSERO™ comprises NadA, fHbp, and NHBA meningococcal protein immunogens which are adsorbed onto aluminum hydroxide adjuvant.


    PNG
    media_image1.png
    51
    537
    media_image1.png
    Greyscale

The original claim 10 set forth below did not include the limitations of the newly added claim 24: ‘at least one of the one or more ….’ and ‘is adsorbed to an aluminium salt adjuvant’.

    PNG
    media_image2.png
    59
    810
    media_image2.png
    Greyscale

	The only part within page 21, line 15 to page 23, line 1 of the substitute specification filed 06/30/20 and referred to by Applicants that includes the recitation ‘adsorbed’ is set forth below:  

    PNG
    media_image3.png
    85
    550
    media_image3.png
    Greyscale

This part of the specification provides antecedent basis for each of the meningococcal protein immunogens, i.e., all of NadA, GNA2091-fHbp, and NHBA-GNA-1030 in the BEXSEROTM product being adsorbed onto the auminium hydroxide adjuvant species. The scope and meaning of the phrase ‘at least one of the one or more meningococcal protein immunogens is adsorbed to an aluminium salt adjuvant’ in claim 24 is not the same as those set forth in the original claim 10 and in the paragraph set forth supra that describes BEXSEROTM.  The minimum requirement of the limitation ‘at least one’ is one. The limitation ‘aluminium salt adjuvant’ is a genus encompassing non-auminium hydroxide aluminium salt adjuvant species. The phrase ‘at least one of the one or more meningococcal protein immunogens’ in claim 24 that was newly added requires only one, only two, or only three of the meningococcal protein immunogens of the BEXSEROTM vaccine product, or only one or only two meningococcal immunogens of any other vaccine including a non- BEXSEROTM vaccine, a batch of said vaccine, or a sample of said vaccine, to be adsorbed to an aluminium salt adjuvant including a non-auminium hydroxide aluminium salt adjuvant. However, there is no antecedent basis or descriptive support in the as-filed original specification for the identified limitations. The objection is maintained. 


Rejection(s) Withdrawn
7)	The rejection of claims 22 and 23 made in paragraph 9(a) of the Office Action mailed 12/16/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
8)	The rejection of claims 20 and 24 made in paragraph 9(b) of the Office Action mailed 12/16/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to claim 20.
9)	The rejection of claims 21 and 23 made in paragraph 9(c) of the Office Action mailed 12/16/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to claim 21.
10)	The rejection of claim 24 made in paragraph 9(d) of the Office Action mailed 12/16/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to claim 20.
11)	The rejection of claim 25 made in paragraph 9(e) of the Office Action mailed 12/16/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claim.	
12)	The rejection of claim 22 made in paragraph 9(f) of the Office Action mailed 12/16/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn. For the record, the limitation ‘meningococcal fHbp’ in claim 22 is interpreted as referring to the ‘meningococcal fHbp’ of claim 21 and ONLY the ‘meningococcal fHbp’ of claim 21.  
13)	The rejection of claim 23 made in paragraph 9(g) of the Office Action mailed 12/16/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn. For the record, the limitations ‘meningococcal NHBA’, ‘meningococcal fHbp’ and ‘meningococcal NadA’ in claim 23 are interpreted as referring to the ‘meningococcal NHBA’, ‘meningococcal fHbp’ and ‘meningococcal NadA’ of claim 21 and ONLY the ‘meningococcal NHBA’, ‘meningococcal fHbp’ and ‘meningococcal NadA’ of claim 21.
Claim 24
14)	Claim 24 is afforded the effective filing date of the instant application for the reason(s) set forth in paragraph 6 supra. 
Claim 24 depends directly from the amended claim 20 and indirectly from the amended claim 19.  The latter allowable claims are not included in the rejection statement below. 
Rejection(s) under 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
15)	The following is a quotation of 35 U.S.C § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 36 C.F.R 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C § 103(c) and potential pre-AIA  35 U.S.C § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C § 102(a).  
16)	Claim 24 is rejected under 35 U.S.C § 103(a) as being unpatentable over Donnelly et al. (US 20100035234 A1, of record) in view of Rino Rappuoli (From Genomics to Structural Vaccinology and Synthetic Vaccines, 2nd ESCMOD Conference on The Impact of Vaccines on Public Health, Praha, pages 1-43, 24 March 2013) or Mariagrazia Pizza (Research in global companies. Infect-ERA Young Scientists Networking Meeting, pages 1-85, 28 November 2012) 
Donnelly et al. taught the anti-fHbp Jar 1, Jar 5, Jar 10, or 502 monoclonal antibody specific to meningococcal GNA1870 (TIGR-741, fHbp, FHBP or the factor H-Binding Protein). Donnelly et al. further taught contacting said anti-fHbp monoclonal antibody in a binding assay such as ELISA or sandwich ELISA for detecting binding of or a quantitative assay for assaying purified meningococcal protein antigenic component GNA1870 (fHBP) in a vaccine or a batch of a vaccine composition such as a five component N. meningitidis serogroup B vaccine comprising GNA1870 or fHbp for which vaccine efficacy is being assessed or assayed. See sections [0189], [0190], [0186], [042], [043], [0285], [0286], [0284], [0180], [0225], [0226] to [0230], [0233], [0012], [0011], [0013] to [0015], [0017], [0018] and [0039]; and Table 4.  
Donnelly et al. are silent of the monoclonal antibody being Applicants’ 12C1/D7 monoclonal antibody comprising the variable regions SEQ ID NO: 21 and SEQ ID NO: 22
However, Rino Rappuoli taught the fHbp-specific monoclonal antibody 12C1/D7 with its epitope identified. See page 23.
Mariagrazia Pizza (2012) taught the monoclonal antibody 12C1/D7.  See page 61.
Mariagrazia Pizza (2015) taught the fHbp-specific monoclonal antibody 12C1/D7 with its epitope identified. See page 35.
The 12C1/D7 monoclonal antibody of Mariagrazia Pizza (2012 or 2015) or Rino Rappuoli is the same as the Applicants’ 12C1/D7 monoclonal antibody and therefore is expected to comprise the same variable regions SEQ ID NO: 21 and SEQ ID NO: 22 as set forth at lines 22 and 23 of page 20 of the as-filed specification.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an alternative, art-known anti-fHbp monoclonal antibody such as Mariagrazia Pizza’s (2012 or 2015) or Rino Rappuoli’s 12C1/D7 monoclonal antibody comprising the variable regions SEQ ID NO: 21 and SEQ ID NO: 22 in place of Donnelly’s Jar 1, Jar 5, Jar 10, or 502 anti-fHbp monoclonal antibody to produce the instant invention. Substitution of one art-known anti-fHbp monoclonal antibody with another, alternative, art-known anti-fHbp monoclonal antibody would have been well within the realm of routine experimentation, would have been obvious to a skilled artisan, and would have brought about similar predictable results or effects. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person’s skill. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’].  As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim.  If the claim extends to what is obvious, it is invalid under § 103’. The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’  KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007).
	Claim 24 is prima facie obvious over the prior art of record. 
Conclusion
17)	Claim 24 stands rejected. Claims 19-23 and 25-28 are allowable. 
Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
				

May, 2021